DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, lines 24-25, recite “said window comprising at least two panes having an outer pane forming said front panel beyond said window”.  However, it is unclear how the window can have an outer pane beyond the window.  To restate the indefiniteness, it is unclear how something can be beyond itself.  For purposes of examination “said window comprising at least two panes having an outer pane forming said front panel beyond said window” will be considered - - said window comprising at least two panes having an outer pane forming said front panel - - .

Claim 4, recites “said side door”.  However, there is a lack of antecedent basis for “said side door” and it is unclear what “side door” is being referred to.  For purposes of examination “said side door” will be considered - - said door - - .
The term "low emissivity" in claim 11 is a relative term which renders the claim indefinite.  The term "low emissivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination “low emissivity” will be considered - - emissivity - - .
Claims 2-20 are rejected to as being dependent from a rejection claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al. (US 5,319,937) in view of McKinlay et al. (US 2006/0260229) and Cohen et al. (WO 2011/141569).
	Per claims 1 and 10-12, Fritsch teaches a wall-mounted refrigerator comprising: a frame (30) having an insulated compartment (16) comprising a plurality of shelves (“shelves”, col. 3, line 63); a front panel covering said frame and having at least one; at least one door (14) to access said articles supported by said shelves; a cooling unit (“thermoelectric components”, col. 4, line 13); an air recirculation system (fig. 10) having a warm air collector (46) for collecting warm air and having a warm air channel for directing air through said cooling unit to provide cooled air, at least one fan (“fan”, col. 4, line 40), and a cold air channel (48) for directing said cooled air back into said compartment; and wherein a thermal efficiency of said refrigerator is enhanced by at said at least one door being mounted at a side (see figure 7) of said compartment to access said shelves from a side, said door incorporating an air channel (54)
but fails to explicitly teach a front panel covering said frame and having at least one window for displaying refrigerant articles supports by said shelves and a mounting of anchoring said refrigerator with respect to a wall (claim 1), said window comprises a dual window having an outer pane forming said front panel (claim 10), wherein said window is a triple pane single window with low emissivity glass, having a space between panes filled with an inert gas (claim 11), wherein said gas is composed of one of krypton, argon and a combination thereof (claim 12).

	Regarding the mounting, Cohen teaches a refrigerator (100) including a mounting (i.e. 160 of Cohen) for anchoring said refrigerator with respect to a wall for greater space efficiency (page 1, line 23 of Cohen).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a mounting for anchoring a refrigerator with respect to a wall, as taught by 
Further, it is understood claim 1 includes the recitation “for displaying refrigerated articles supported by shelves” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, Fritsch, as modified, is fully capable of displaying refrigerated articles supported by shelves.
	Per claim 2, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, claim 2 further limits an optional limitation not disclosed by the prior art.  Thus the limitations of claim 2 further limiting the non-disclosed optional limitations are not required to be disclosed by the prior art.
	Per claim 3, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritsch, as modified, teaches wherein said channels located at the vertical lateral sides of said compartment are joined to a rear of said frame (i.e. all elements or an assembly are either directly or indirectly “joined” to one another, thus said channels are “joined” to a rear of said frame).
	Per claim 4, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritsch, as modified, teaches wherein said channel 
	Per claim 5, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Fritsch, as modified, teaches wherein said openings of said cold air channel allow for more cold air to be released into said insulated compartment from said cold air channel closer to the middle of said cold air channel than closer to the extremities of said cold air channel (see annotated figure below of figure 8 of Fritsch).

    PNG
    media_image1.png
    596
    760
    media_image1.png
    Greyscale

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al. (US 5,319,937) in view of McKinlay et al. (US 2006/0260229) and Cohen et al. (WO 2011/141569) as applied to the claims above and further in view of Choueifati et al. (US 2015/0335175).
	Per claims 13-15, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritsch, as modified, fails to explicitly teach a light source in said compartment for illuminating articles supported by said shelves (claim 13), a sensor for detecting presence of a person in front of said refrigerator to control a switch to turn on said light source (clam 14), wherein said sensor for detecting presence of a person is a microwave sensor (claim 15).
	However, Choueifati teaches a refrigerator including a light source (“lighting element”, para. 0044, line 11) in a compartment for illuminating articles supported by shelves (claim 13), a sensor (“sensor”, para. 0078, line 12) for detecting presence of a person in front of said refrigerator (“proximity sensor”, para. 0078, line 4) to control a switch to turn on said light source (para. 0072, lines 11-12, para. 0073, lines 7-8) (clam 14), wherein said sensor for detecting presence of a person is a microwave sensor (“microwave”, para. 0078, line 12) (claim 15) for enhancing the efficiency of the refrigerator (para. 0071, lines 13-14).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a light source in a compartment for illuminating articles supported by shelves (claim 13), a sensor for detecting presence of a person in front of said refrigerator to control a switch to turn on said light source (clam 14), wherein said sensor for detecting presence of a person is a microwave sensor (claim 15), as taught by Choueifati in the invention of Fritsch, as modified, in order to advantageously enhance the efficiency of the refrigerator (i.e. para. 00701, lines 13-14).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al. (US 5,319,937) in view of McKinlay et al. (US 2006/0260229) and Cohen et al. (WO 2011/141569) as applied to the claims above and further in view of Audet (US 2011/0005258).
	Per claim 16, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritsch, as modified, fails to explicitly teach an insolation sensor for detecting an intensity of light incident into said compartment and a user warning and/or event logging module responsive to said insolation sensor.  However, Audet teaches an insolation sensor (68) for detecting an intensity of light incident into a compartment (inside 12) and an event logging module responsive to said insolation sensor (para. 0046, line 15-17) for preventing the blinding of a user under low ambient light conditions (para. 0009).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an insolation sensor for detecting an intensity of light incident into said compartment and an event logging module responsive to said insolation sensor, as taught by Audet in the invention of Fritsch, as modified, in order to advantageously prevent the blinding of a user under low ambient light conditions (para. 0009).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al. (US 5,319,937) in view of McKinlay et al. (US 2006/0260229) and Cohen et al. (WO 2011/141569) as applied to the claims above and further in view of Gowans et al. (US 8,061,149).
	Per claim 17 and 18, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritsch, as modified, fails to 
	However, Gowans teaches a refrigerator including an interior temperature sensor (6.1)) for detecting a temperature in a compartment (inside 6) and an event logging module (1.1) responsive to said interior sensor for providing information about a temperature of said compartment over time (1.1 of Gowans) (i.e. to clarify, the CPU (1.1) is monitoring the interior temperature sensor over time, thus the CPU provides information about the temperature of said compartment over time) (claim 17) and an exterior temperature sensor (5) for detecting an ambient temperature, wherein said event logging module is further responsive to said exterior temperature sensor to provide an indication as to a cause for failure to maintain a temperature of said compartment due to an unacceptable rise in ambient temperature (col. 4, lines 58-61) (i.e. to clarify, the altering of the operation of the system is considered an “indication” as to cause for a failure to maintain a temperature of said compartment) (claim 18) for increasing the efficiency of the refrigerator (i.e. column 1, lines 66-67 of Gowans).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an interior temperature sensor for detecting a .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al. (US 5,319,937) in view of McKinlay et al. (US 2006/0260229) and Cohen et al. (WO 2011/141569) as applied to the claims above and further in view of Gowans et al. (US 8,061,149).
	Per claim 19 and 20, Fritsch, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Fritsch, as modified, fails to explicitly teach a sheet neighboring at least a part of the cooling unit and configured to prevent water condensed due to said cooling unit's cooling effect from accumulating in said insulated compartment(claim 19) and wherein said sheet is a geotextile material (claim 20).
	However, Conforti teaches a sheet (“PP fabric”, col. 11, line 41) neighboring at least a part of a cooling unit (16) and configured to prevent water condensed due to said cooling unit's cooling effect from accumulating in said insulated compartment (col. 11, line 43) (claim 19) and wherein said sheet is a geotextile material (“PP fabric” (col. 11, .
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murray et al. (US 2006/0272351) teaches a refrigerator mounted on a wall with a plurality of shelves and a window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763